

113 S2823 IS: North American Energy Infrastructure Act
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2823IN THE SENATE OF THE UNITED STATESSeptember 16, 2014Mr. Hoeven (for himself, Mr. Donnelly, Ms. Murkowski, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require approval for the construction, connection, operation, or maintenance of oil or natural
			 gas pipelines or electric transmission facilities at the national boundary
			 of the United States for the import or export of oil, natural gas, or
			 electricity to or from Canada or Mexico, and for other purposes.1.Short titleThis Act may be cited as the North American Energy Infrastructure Act.2.FindingCongress finds that the United States should establish a more uniform, transparent, and modern
			 process for the construction, connection, operation, and maintenance of
			 oil and natural gas pipelines and electric transmission facilities for the
			 import and export of oil and natural gas and the transmission of
			 electricity to and from Canada and Mexico, in pursuit of a more secure and
			 efficient North American energy market.3.Authorization of certain energy infrastructure projects at the national boundary of the United
			 States(a)AuthorizationExcept as provided in subsection (c) and section 7, no person may construct, connect, operate, or
			 maintain a cross-border segment of an oil pipeline or electric
			 transmission facility for the import or export of oil or the transmission
			 of electricity to or from Canada or Mexico without obtaining a certificate
			 of crossing for the construction, connection, operation, or maintenance of
			 the cross-border segment under this section.(b)Certificate of crossing(1)RequirementNot later than 120 days after final action is taken under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) with respect to a cross-border segment for which a request is received under this section, the
			 relevant official identified under paragraph (2), in consultation with
			 appropriate Federal agencies, shall issue a certificate of crossing for
			 the cross-border segment unless the relevant official finds that the
			 construction, connection, operation, or maintenance of the cross-border
			 segment is not in the public interest of the United States.(2)Relevant officialThe relevant official referred to in paragraph (1) is—(A)the Secretary of State with respect to oil pipelines; and(B)the Secretary of Energy with respect to electric transmission facilities.(3)Additional requirement for electric transmission facilitiesIn the case of a request for a certificate of crossing for the construction, connection, operation,
			 or maintenance of a cross-border segment of an electric transmission
			 facility, the Secretary of Energy shall require, as a condition of issuing
			 the certificate of crossing for the request under paragraph (1), that the
			 cross-border segment of the electric transmission facility be constructed,
			 connected, operated, or maintained consistent with all applicable policies
			 and standards of—(A)the Electric Reliability Organization and the applicable regional entity; and(B)any Regional Transmission Organization or Independent System Operator with operational or
			 functional control over the cross-border segment of the electric
			 transmission facility.(c)ExclusionsThis section shall not apply to any construction, connection, operation, or maintenance of a
			 cross-border segment of an oil pipeline or electric transmission facility
			 for the import or export of oil or the transmission of electricity to or
			 from Canada or Mexico—(1)if the cross-border segment is operating for such import, export, or transmission as of the date of
			 enactment of this Act;(2)if a permit described in section 6 for such construction, connection, operation, or maintenance has
			 been issued;(3)if a certificate of crossing for such construction, connection, operation, or maintenance has
			 previously been issued under this section; or(4)if an application for a permit described in section 6 for such construction, connection, operation,
			 or maintenance is pending on the date of enactment of this Act, until the
			 earlier of—(A)the date on which such application is denied; or(B)July 1, 2016.(d)Effect of other laws(1)Application to projectsNothing in this section or section 7 shall affect the application of any other Federal statute to a
			 project for which a certificate of crossing for the construction,
			 connection, operation, or maintenance of a cross-border segment is sought
			 under this section.(2)Energy Policy and Conservation ActNothing in this section or section 7 shall affect the authority of the President under section
			 103(a) of the Energy Policy and Conservation Act.4.Importation or exportation of natural gas to Canada and MexicoSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—(1)by striking, For purposes of subsection (a) of this section and inserting the following:(1)In generalFor purposes of subsection (a); and(2)by adding at the end the following:(2)Deadline for approval of applications relating to canada and MexicoIn the case of an application for the importation or exportation of natural gas to or from Canada
			 or Mexico,  the Commission shall approve the application  not later than
			 30 days after the date of receipt of the application..5.Transmission of electric energy to Canada and Mexico(a)Repeal of requirement To secure orderSection 202(e) of the Federal Power Act (16 U.S.C. 824a(e)) is repealed.(b)Conforming amendments(1)State regulationsSection 202(f) of the Federal Power Act (16 U.S.C. 824a(f)) is amended by striking insofar as such State regulation does not conflict with the exercise of the Commission's powers
			 under or relating to subsection 202(e).(2)Seasonal diversity electricity exchangeSection 602(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–4(b)) is amended by striking the Commission has conducted hearings and made the findings required under section 202(e) of the
			 Federal Power Act and all that follows through the period at the end and inserting the Secretary has conducted hearings and finds that the proposed transmission facilities would not
			 impair the sufficiency of electric supply within the United States or
			 would not impede or tend to impede the coordination in the public interest
			 of facilities subject to the jurisdiction of the Secretary..6.No Presidential permit requiredNo Presidential permit (or similar permit) required under Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of title 3, United States Code, Executive Order No. 12038, Executive Order No. 10485, or any other
			 Executive order shall be necessary for the construction, connection,
			 operation, or maintenance of an oil or natural gas pipeline or electric
			 transmission facility, or any cross-border segment thereof.7.Modifications to existing projectsNo certificate of crossing under section 3, or permit described in section 6, shall be required for
			 a modification to the construction, connection, operation, or maintenance
			 of an oil or natural gas pipeline or electric transmission facility—(1)that is operating for the import or export of oil or natural gas or the transmission of electricity
			 to or from Canada or Mexico as of the date of enactment of the Act;(2)for which a permit described in section 6 for such construction, connection, operation, or
			 maintenance has been issued; or(3)for which a certificate of crossing for the cross-border segment of the pipeline or facility has
			 previously been issued under section 3.8.Effective date; rulemaking deadlines(a)Effective dateSections 3 through 7, and the amendments made by such sections, shall take effect on July 1, 2015.(b)Rulemaking deadlinesEach relevant official described in section 3(b)(2) shall—(1)not later than 180 days after the date of enactment of this Act, publish in the Federal Register
			 notice of a proposed rulemaking to carry out the applicable requirements
			 of section 3; and(2)not later than 1 year after the date of enactment of this Act, publish in the Federal Register a
			 final rule to carry out the applicable requirements of section 3.9.DefinitionsIn this Act—(1)the term cross-border segment means the portion of an oil or natural gas pipeline or electric transmission facility that is
			 located at the national boundary of the United States with either Canada
			 or Mexico;(2)the term modification includes a  change in ownership, volume expansion, downstream or
			 upstream interconnection, or adjustment to maintain flow (such as a
			 reduction or increase in the number of pump or compressor stations);(3)the term natural gas has the meaning given that term in section 2 of the Natural Gas Act (15 U.S.C. 717a);(4)the term oil means petroleum or a petroleum product;(5)the terms Electric Reliability Organization and regional entity have the meanings given those terms in section 215 of the Federal Power Act (16 U.S.C. 824o); and(6)the terms Independent System Operator and Regional Transmission Organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796).